Dethmers, J.
Defendant appeals from conviction on a charge, as alleged in the amended information, that he “did convey into the Kalamazoo county jail certain hacksaw blades, adapted and useful to aid * * * a prisoner lawfully committed and detained in said Kalamazoo county jail” awaiting trial on a charge of “wilfully and maliciously injuring and destroying by breaking a bed, bed springs, table, windows, window frame, chair, ventilator and door in the juvenile home for Kalamazoo county, property of Kalamazoo county, said damage resulting from said injury and destruction exceeding the sum of $50, to wit $115, that being a felony punish-' able in the State prison, in making his escape therefrom, with intent to facilitate the escape.” The complaint, warrant and original information did not contain, as above set forth in the amended information, the description of the felony with which the prisoner stood charged at the time defendant allegedly undertook to aid his escape, but stated merely that he was detained on a felony charge.
Defendant contends that the complaint, warrant and original information were defective for failure to allege a crime known to the law because they did *666not set forth what felony it was with which the prisoner stood charged, and that, in consequence, it was error to permit amendment of the information for the purpose of causing it to adequately charge a crime, citing People v. Donovan, 228 Mich 149. We do..not agree. The allegation that defendant committed the mentioned overt act.with intent to aid the escape of a prisoner lawfully detained in the county jail on a felony charge punishable in the-State prison charged an offense known to the law, namely, violation of CL 1948, §750.183 (Stat Ann §28.380). The trial court properly allowed the amendment designed to more fully describe the felony with which the prisoner stood charged.
Neither the original nor the amended informations suffered from the infirmity considered in People v. Westerberg, 274 Mich 647, cited by defendant, in which the charge of breaking and entering in the nighttime with intent to commit a felony was held defective for failure to specify the intended felony. The substance of the holding there was that because a particular intent had been made by the statute an essential element of the offense, it needed to be alleged in the information so that the defendant might prepare his defense thereto with full and precise knowledge of what it was that he was accused of having done and intended. In the instant case that purpose was satisfactorily served by the allegations of the informations.
Defendant’s next contention seems to boil down to the claim that the amended information is insufficient for' the reason that its allegations describing the offense with which the prisoner stood charged failed to disclose that he was lawfully detained on a charge of having committed a felony punishable by imprisonment in State prison. See People v. Hamaker, 92 Mich 11. This contention appears to be predicated on the fact that the. property which *667the prisoner was charged with injuring consisted in part of personal and in part of real property. CL 1948, § 750.377a (Stat Ann 1951 Cum Supp § 28.-609 [1]) provides, as relates to personal property, and CL 1948, §750.380 (Stat Ann §28.612), as relates to certain real property, that malicious injury thereto shall constitute a felony if the resultant damage exceeds the amount of $50, or a misdemeanor if $50 or less. Accordingly, the difficulty in the Hamaker Case is not presented by the instant record because here the prisoner was lawfully detained on a criminal charge regardless of whether he was accused of destroying real or personal property.
In this connection defendant also states that it could not he determined from the language of the charge filed against the prisoner whether he was accused of a felony or misdemeanor. This is of significance only as relates to the penalty to which defendant was subject for aiding the prisoner’s escape. Under the statute the .crime of aiding the escape of one lawfully detained on a felony charge constitutes a felony, while aiding the escape of one lawfully detained on a charge not punishable by imprisonment in State prison constitutes a circuit court misdemeanor. In either event, the circuit court had jurisdiction over defendant and the subject matter of the offense with which he stood charged. Furthermore, a reading of the charge against the prisoner makes it manifest that he was accused of a felony, inasmuch as the amount of damage to real and personal property charged to have been done by the prisoner was of the amount of, to wit, $115. Whatever may have heen the proportionate amount of that injury done to real and personal property, respectively, under the mentioned charge the damage done to one or the other, of *668necessity, exceeded the statutory dividing line of $50.
The fact that the information in the prisoner’s case was subsequently amended to charge him with malicious injury to personal property only and that he was subsequently convicted of a misdemeanor rather than a felony is of no consequence to defendant’s case, inasmuch as the prisoner was lawfully detained on a felony charge at the time defendant undertook to aid his escape. j
We have no hesitancy in holding that the legisla-' ture, in enacting the statute making it an offense to maliciously injure the “property of another,” intended to include within the meaning of the quoted term the property of bodies politic and corporate as well as of individuals. See People v. Ferguson, 119 Mich 373.
Conviction and sentence affirmed.
Btjtzel, Carr, Btjshnell, Sharpe, Boyles, and Reid, JJ., concurred.
The late Chief Justice North did not sit.